EXHIBIT 10.12




                                            Intended use of Master Trust
Indentures  




American Society of Civil Engineering finding, USA infrastructure cost will be
over 3 trillion dollars in the next 5 years.  McKinsey report calls for 57
trillion dollars in infrastructure funding in next 20 years. Boeing report is 80
percent growth over the next 20 years for air cargo. Urban Land Institute and
Ernst & Young Infrastructure 2013: Global Priorities, Global Insights.
Washington, D.C

 

“A vast percentage of the population will continue to live in

cities, putting huge pressure on infrastructure and therefore

on the climate.”

“With over $3.3 trillion in foreign currency reserves, there

will be more Chinese capital flooding outbound to overseas

infrastructure.”




Infrastructure in the United States

Shows Slow Improvement




American Society of Civil Engineers 2013

Infrastructure Report Card

Infrastructure Sector Grade Trend*




Infrastructure Sector

Grade

Trend




Aviation

D

—




Bridges

C+

➞




Dams

D

—




Drinking Water

D

➞

A = Exceptional

Energy

D+

—

B = Good

Hazardous Waste

D

—

C = Mediocre

Inland Waterways

D-

—

D = Poor

Levees

D-  

—

F = Failing

Ports

C

N/A**




Public Parks and










Recreation

C-

—




Rail

C+

➞




Roads

D

➞




Schools

D

—




Solid Waste

B-

➞




Transit

D

—




Wastewater

D

➞




Source: American Society of Civil Engineers, 2013.

*Compared to 2009 Infrastructure Report Card.**New category in 2013.


 House of Representatives, Cong. John Delaney and Pennsylvania Rep. Mike
Fitzpatrick have co-sponsored The Partnership to Build America Act. This
bipartisan act will establish a $50 billion infrastructure fund generated by
bond sales which will loan money to state and local governments to repair
infrastructure.

While these proposals for infrastructure funding are certainly promising, the
Highway Trust Fund is headed toward insolvency in a matter of months.  It’s
critical that members of Congress work together to pass legislation that will
provide a sustainable, long-term funding solution to Fix the Trust Fund before
the money runs out. Source American Society of Civil Engineering.

These market conditions demanded a mechanism to fund the infrastructure, thus
came the formation of four nonprofits entities list below.  

Shah Mathias, founder of the Company, has organized and established three
nonprofit corporations for the purpose of facilitating the development of the
transportation systems. The nonprofit statutes provide a vehicle to issue bonds
and to help secure infrastructure projects. The nonprofits have the discretion
to turn over the infrastructure projects to a state or governing body having
jurisdiction after the indebtedness has been paid. The nonprofits that Mr.
Mathias has created are:

 

1) Alabama Toll Facilities, Inc. (ATFI)

2) Hi Speed Rail Facilities, Inc. (HSRF) (Mathias)

3) Hi Speed Rail Facilities Provider, Inc. (HSRFP) (Mathias)

            4) Global Infrastructure Finance & Development Authority,
Inc. "(GIF&DA) (Mathias)




Shah Mathias, founding father of the Company, has established a series of
corporations with which to effect the transactions and development of the
projects envisioned by the Company including the Port Trajan Facility, High
Speed Rail Projects and the Alabama Toll Road.  The Company has envisioned
long-range ideas and plans to develop currently undeveloped areas through which
the planned Alabama Toll Road will traverse. These plans include the development
of an airport, sea shipping port and a high speed rail line.




Although these companies are not subsidiaries of the Company, they are related
companies as they are all under common control of Mr. Mathias.  Mr. Mathias has
established these companies to basically serve as subcontractors for the
operations of the planned transportation systems.

 

None of these companies has any operations or any revenues, however as the
parallel infrastructure projects are developed and funding implemented by bond
indentures the companies will become solvent.




 Mr. Mathias (as president of each of these companies) has executed contracts
between several of these companies and the Company. In each of these companies,
Shah Mathias is the president and chief executive officer. No other officers or
directors exist in any of these related companies. The Company owns 25% of each
of the companies with the remaining ownership held directly or indirectly by Mr.
Mathias. Global Infrastructure Finance & Development Authority,





Inc. "(GIF&DA) intend to issue bonds to fund the operations of the companies
listed below such undertaking will reduce the burden on the government and tax
payers alike. and provide long term benefits to the communities through job
creation.

   

Company holds the legislative rights, as the exclusive developer of a 357-mile
private toll road, that will operate in Alabama, through non-related party,
Alabama Toll Facilities, Inc., a/k/a ATFI and through a related party.  The
legislative rights, as the exclusive developer of a 400 mile private Hi Speed
Rail from Atlanta, Georgia to Alabama that will connect to our hub in the
vicinity of Demopolis /Marengo County Alabama. An International Airport KSJM
Airport and private jet center project originates in Orange Beach, Alabama and
extends three hundred plus (300+) miles to the Tennessee state line and from
that point to Birmingham Alabama branching eastward 400 miles to Atlanta,
Georgia via 400 miles of High Speed Rail.




TEMS: “Transportation Economics & Management Systems Inc.” is an independent
transportation consulting company that provides service to states throughout the
United States of America. TEMS has brought a number of projects on behalf of
states and local government to the attention of Ameri Metro. Several Master Bond
Indentures are related to these projects and are incorporated in this document
as company anticipates securing and development of these projects.




These projects, along with others being finalized by Ameri-Metro, provides us
with the unique opportunity to develop 100% of all related parallel
infrastructure ranging from fiber optic lines, to the underground and overhead
utilities, all outdoor advertisement signage, natural gas and oil distillate
pipelines, fresh and waste water operations, power grids, cell towers, earth
stations, smart data centers, and many other potentially related technologies
that would be utilized by population centers established along the toll road.

       

Ameri-Metro anticipates occupying a significant space in the public investment
portfolio, that will create a paradigm shift in how future infrastructure
projects are established and funded in the United States and abroad.




We are committed to expanding this vision into the growing demands of cities
along with national infrastructure needs.  As local, state, and national
governments struggle to maintain financial liquidity in today’s challenging
world economy, the Ameri-Metro business model provides a viable solution today.





















